DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15, 17-18, 21, 23 and 25 are pending as amended on 6/7/2022. Claims 2, 4, 8-12 and 23 (non-elected species/invention) stand withdrawn from consideration.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
The terminal disclaimer filed on 7/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/472143 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and the obviousness-type double patenting rejection has been withdrawn.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Interpretation
The newly recited molar ratio of dianhydride to diamine and polyamine added by amendment to claim 1 finds support in the specification as filed in [0046].  Amended claim 1 further recites that the molar ratio of dianhydride to diamine and polyamine is within the recited range “during the polycondensation.” The specification as filed does not contain this exact language regarding the timing of the molar ratio. However, in [0046], the instant specification as filed describes forming an initial reaction mixture with an initial molar ratio, initiating polymerization, and then adding further monomer to adjust the molar ratio to within 0.9:1 to 1.1:1. The specification further contains an example synthesis wherein dianhydride is “slowly” added to amine solution [0083]. In light of the instant specification, the instant recitation of a molar ratio of the recited monomers “during the polycondensation” has been most reasonably interpreted to mean a ratio of the total moles of dianhydride added during the polymerization to the total moles of diamine and polyamine added during the polymerization.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poe et al (US 2017/0121483).
[Note: this rejection is drawn to non-elected species encompassed by generic claims.]
As to claims 1, 3, 5 and 25, Poe discloses a highly branched polyimide prepared by polycondensation/imidization of diamine monomer(s), multifunctional amine monomer(s) and dianhydrides in solvent(s) [0058]. 
In an example [0087-88] (see [0086] for acronyms), Poe discloses a branched polyimide derived from BPDA (a dianhydride according to the presently recited structure wherein V is a group having the third structure recited in claim 5) with a combination of ODA (a diamine according to the presently recited formula wherein R is a C12 divalent hydrocarbon group with 1 heteroatom), DMB (a diamine according to the presently recited formula wherein R is a C14 divalent hydrocarbon group), TAPOB (a triamine according to the presently recited formula wherein G is a C6 hydrocarbon having one aromatic group and having a valence of t (3), q is 0, M is -O-, m is 1, d is 1, p is 1 and t is 3) and PA (a monofunctional endcapping agent which is an aromatic anhydride) in DMSO (a solvent). 
Regarding the amount (mol%) of polyamine (TAPOB) based on 100 mol% of the total moles of amines of polyamine (TAPOB) and diamine (ODA+DMB):
In Poe’s example 1, the total number of moles of polyamine (TAPOB) is 0.16 (calculated based on a MW of 399.4 g/mol; 65.13/399.4 = 0.16 mol). The total number of moles of amine groups of the polyamine and the diamine is 0.49 (0.16 mol TAPOB * 3 amine groups) + 10.2 (i.e., 1081.6 g DMB; MW is 212.29, so 5.1 mol DMB; 5.1*2 amine groups =10.2) + 10.2 (i.e., 1020.2 g ODA; MW is 200.21, so 5.1 mol ODA; 5.1*2=10.2) = 20.9 moles amine groups. Therefore, the polyamine TAPOB is present in an amount of 0.16/20.9, i.e., 0.8 mol%, based on 100 mol% of total amine functionality of the polyamine and diamine. 0.8 mol% falls within the presently claimed range of 0.01 to 20 mol%.
Regarding the presently recited molar ratio of dianhydride to diamine and polyamine:
In Poe’s example 1, the diamines and polyamine are first dissolved in solvent. The solution contains a total of 10.4 moles of diamine and polyamine (calculated from the grams reported by Poe and known molecular weights, as set forth in a discussion below). The dianhydride is then added in three portions over the course of 40 minutes, followed by stirring for 8 hours. The total amount of dianhydride added in the three portions is 10.1 mol (calculated from the grams reported by Poe and molecular weight of BPDA, which is 294.22). Therefore, in Poe’s example 1, the molar ratio of the dianhydride to the (diamines and polyamine) is 10.1:10.4, i.e., 0.97:1, which falls within the presently claimed range.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushiwata et al (JP 2015108062; included machine translation cited herein).
[Note: this rejection addresses elected species of dianhydride, diamine and polyamine.]
As to claims 1, 3 and 5-7, Ushiwata discloses a branched polyamic acid (abstract) and polyimide resin formed by heating/imidizing the branched polyamic acid (p 3, last paragraph). 
The branched polyamic acid is formed from reaction (corresponding to instant polycondensation) of a dianhydride (A), a diamine (B), a triamine (C) and a terminal blocking agent (D1) in an organic solvent (p 7, lower half). The branches of the polyamic acid contain amino groups and carboxylic acid groups which, upon heating during the imidization step to form a polyimide, react to form amide bonds and crosslinks (p 3, last two paragraphs). See also the description for the method of synthesizing the polyamic acid (“method (1)”) on p 8. 
Ushiwata names two preferred examples of the triamine compound for component “C:” 2,4,4’-triaminodiphenyl ether (p 5, middle) which corresponds to the elected polyamine (and has a structure according to claim 3 wherein G is –O- and m is 0), and 1,3,5-Tris(4-aminophenyl)benzene (p 5, middle), which also has a structure according to the recited polyamine (wherein G is a group having a valence of 3, t is 3, d is 1, q is 0 and m is 0). 
Ushiwata further names (p 4, top) several examples of suitable dianhydride compounds for component “A,” including PMDA and BPDA (which correspond to the first and third “V” group structures recited in claim 5, respectively), as well as DSDA, ODPA, 6FDA, BTDA and BPADA (which are encompassed by the fourth “V” group structure recited in claim 5 wherein “W” is SO2, O, CyH2y, or O-Z-O, respectively). See also middle of p 4. In particular, BPADA corresponds to the elected species of dianhydride, and provides a structure as recited in claims 6 and 7 wherein Z is a group as recited in claim 7, wherein J is isopropylidene. 
Ushiwata further names several examples of diamine compounds for component “B,” many of which contain C1-20 divalent hydrocarbon moieties as presently recited, including PPD and MPD (p 4, bottom) which correspond to instant (and elected) “R” being p-phenylene and m-phenylene, respectively. 
Ushiwata further discloses an embodiment wherein the end capping agent D1 is an alcohol. Each of the alcohols named by Ushiwata are monofunctional, and therefore correspond to the presently recited monofunctional endcapping agent. See disclosure of “Third embodiment,” bridging pp 11-12.
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). Therefore, when preparing a polyimide from reactants including a dianhydride (A), diamine (B), triamine (C) and endcapping agent (D1), as disclosed by Ushiwata, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate dianhydride from those named by Ushiwata, including any one of PMDA, BPDA, DSDA, ODPA, 6FDA, BTDA and BPADA, to have further selected any appropriate diamine from those named by Ushiwata, including a diamine with a C1-20 hydrocarbon group (such as PPD or MPD), and to have further selected either of the two preferred triamines named by Ushiwata (including the elected 2,4,4’-triaminodiphenyl ether) in order to provide Ushiwata’s polyimide resin having improved long term heat resistance (p 3, upper half). Additionally, it would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate type of endcapping agent named by Ushiwata, including a monofunctional alcohol, in order to provide a half ester which protects terminal anhydride groups until the temperature is raised.
For example, a polyimide from 2,4,4’-triaminodiphenyl ether, BPADA, PPD and monofunctional alcohol, as suggested by Ushiwata, has a structure according to the formulas recited in instant claims 1 and 6 wherein G is O, q and m are 0, d is 1, t is 2, one p is 1, the other p is 2, V has a structure according to claims 5-7 wherein J is isopropylidene, and R is p-phenylene. 
As to the presently recited amount of polyamine: 
Ushiwata teaches that the molar ratio calculated as (A+B)/C (i.e., (diamine+dianhydride)/(triamine)) is preferably 20-60, and discloses that when the amount of triamine is too high, branch density is high and gelation may occur; when the amount of triamine is too low, branch density is low, and heat resistance may decrease. See p 6, “content.”  In example 1, the amount of diamine is 104.5 moles and amount of triamine is 3 moles (see p 20 of original, table 1), which corresponds to an amount of polyamine present in an amount of 1 mol%, based on 100 mol% of the total number of moles of amine functionality of the polyamine and diamine [=3/(104.5*2+3*3)], which falls within the presently claimed range of 0.01-20 mol%.
Regarding the presently recited molar ratio of dianhydride to diamine and polyamine: 
In Ushiwata’s example 1, the amount of dianhydride is 109 moles, the amount of diamine is 104.5 moles and the amount of triamine is 3 moles (see p 20 of original, table 1), which corresponds to a molar ratio of dianhydride to diamine and polyamine during the polycondensation of 109:107.5, i.e., 1.01:1, which falls within the presently claimed range.
As to the presently recited value of “n” in claim 6:
Ushiwata teaches that the branched polyamic acid (from which a polyimide according to instant claim 1 is obtained upon imidization) has a weight average molecular weight of 30,000-110,000 (p 7 upper half). Given that Ushiwata’s polyamic is formed from at least 20 moles of dianhydride+diamine relative to 1 mole of triamine, there is reasonable basis to conclude that Ushiwata suggests a polyimide wherein each amine group of the triamine is attached to at least one pair of dianhydride-diamine (i.e., each triamine amine group is attached to a dianhydride-diamine unit according to the instant unit subscripted “n,” wherein n is at least 1). Furthermore, a polyimide as presently recited wherein the total of all values of “n” is less than 4 would have a ratio of (dianhydride+diamine):triamine of less than 8:1. Given that Ushiwata discloses a ratio of at least 20:1 (which is substantially greater than 8:1), there is reasonable basis to conclude that Ushiwata suggests a polyimide as presently recited wherein the total of all units corresponding to the instant unit subscripted “n” is greater than 4. Finally, the presently recited upper limit of “n” (1000) corresponds to a ratio of dianhydride+diamine to triamine of at least 2000:1. Given Ushiwata’s teachings that the molecular weight of the branched polyamic is not higher than 110,000, and, that the maximum preferred ratio of (dianhydride+diamine):triamine is 60:1 (which is substantially below 2000:1), there is reasonable basis to conclude that Ushiwata suggests a polyimide wherein none of the branches have more than 1000 consecutive units of dianhydride-diamine according to instant “n.” 
As to claim 13, Ushiwata suggests a polyimide according to claim 1, as set forth above. Ushiwata teaches that the polyimides have high heat resistance, as measured by storing at 220 C (p 15). Given that Ushiwata suggests polyimides which can be stored at 220 C and then wound with no cracks, there is reasonable basis to conclude that Ushiwata suggests a polyimide wherein the Tg is substantially higher than 100 C. 

Claims 1, 3, 5-7, 13, 15, 17, 18, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe et al (US 2017/0121483).
[Note: this rejection is drawn to elected species of diamine and dianhydride.]
As to claims 1, 3, 5, and 25, Poe discloses a highly branched polyimide synthesized from (prepared by polycondensation/imidization of) diamine monomer(s), multifunctional amine monomer(s) and dianhydrides in solvent(s) [0058]. Poe further teaches capping groups [0038], and names phthalic anhydride as a monoanhydride group [0039] (see also examples, e.g., [0087]). Phthalic anhydride is an aromatic anhydride monofunctional endcapping agent, as presently recited.
Poe names several examples of diamine monomers, including p- and m-phenylenediamine [0048] (which correspond to the elected diamine species). 
Poe names several examples of suitable dianhydride monomers, including 4,4′-(4,4′-isopropylidenediphenoxy)bis(phthalic anhydride) [0049], i.e., BPADA, which corresponds to the elected species of dianhydride, and provides a dianhydride moiety as recited in claims 6 and 7 wherein Z is a group as recited in claim 7, wherein J is isopropylidene.
Poe names several examples of suitable multifunctional amine monomers [0050], including 1,3,5-tris(4-aminophenoxy)benzene (TAPOB) (see also examples, e.g., [0087]), which is a polyamine according to the presently recited formula wherein G is a C6 hydrocarbon having one aromatic group and having a valence of t (3), q is 0, M is -O-, m is 1, d is 1, p is 1 and t is 3).
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). Therefore, when preparing a polyimide from monomers including a dianhydride, diamine, multifunctional amine and endcapping agent, as disclosed by Poe, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate dianhydride from those named by Poe, including BPADA, to have further selected any appropriate diamine from those named by Poe, including p- or m-phenylenediamine, to have further selected any multifunctional amine named by Poe (including the exemplified TAPOB), and to have further selected any appropriate end capping agent (including the exemplified phthalic anhydride), in order to provide Poe’s branched polyimide resin having low or substantially no crosslinking. 
As to the presently recited amount (mol%) of polyamine:
Poe teaches a molar ratio of anhydride to triamine of 8:1 to 125:1 [0009]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polyimide suggested by Poe having any amount of triamine within the range taught by Poe in order to achieve the desired degree of branching in the final polyimide. As evidenced by Poe’s examples, the range disclosed by Poe overlaps the presently claimed range. 
[In Poe’s example 1, the total number of moles of polyamine (TAPOB) is 0.16 (calculated based on a MW of 399.4 g/mol; 65.13/399.4 = 0.16 mol). The total number of moles of amine groups of the polyamine and the diamine is 0.49 (0.16 mol TAPOB * 3 amine groups) + 10.2 (i.e., 1081.6 g DMB; MW is 212.29, so 5.1 mol DMB; 5.1*2 amine groups =10.2) + 10.2 (i.e., 1020.2 g ODA; MW is 200.21, so 5.1 mol ODA; 5.1*2=10.2) = 20.9 moles amine groups. Therefore, the polyamine TAPOB is present in an amount of 0.16/20.9, i.e., 0.8 mol%, based on 100 mol% of total amine functionality of the polyamine and diamine. 0.8 mol% falls within the presently claimed range of 0.01 to 20 mol%.]
Regarding the presently recited molar ratio of dianhydride to diamine and polyamine:
Poe discloses a molar ratio of anhydride to total diamine of 0.8:1 to 1.2:1, and a molar ratio of anhydride to triamine of 8:1 to 125:1. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any amounts of dianhydride, diamine and triamine within Poe’s disclosed molar ratio ranges, including amounts corresponding to a molar ratio of dianhydride to diamine and polyamine within the presently claimed range. For example, it would have been obvious to the person having ordinary skill in the art to have utilized ratios of dianhydride, diamine and triamine which are exemplified by Poe:
In Poe’s example 1, the diamines and polyamine are first dissolved in solvent. The solution contains a total of 10.4 moles of diamine and polyamine (calculated from the grams reported by Poe and known molecular weights, as set forth in a discussion below). The dianhydride is then added in three portions over the course of 40 minutes, followed by stirring for 8 hours. The total amount of dianhydride added in the three portions is 10.1 mol (calculated from the grams reported by Poe and molecular weight of BPDA, which is 294.22). Therefore, in Poe’s example 1, the molar ratio of the dianhydride to the (diamines and polyamine) is 10.1:10.4, i.e., 0.97:1, which falls within the presently claimed range.
As to claims 6 and 7, a polyimide from TAPOB, BPADA and p-phenylenediamine and phthalic anhydride, as suggested by Poe, has a structure according to the formula recited in instant claims 6 and 7 wherein G is a C6 hydrocarbon having one aromatic group and having a valence of t (3), q is 0, M is -O-, m is 1, d is 1, p is 1 and t is 3), wherein J is isopropylidene, and R is p-phenylene.] Poe further discloses a formula as shown in [0038], wherein “n” (the subscript of the imide units derived from diamine) is 1 to 1000, which corresponds to the presently recited range of “n.” 
As to claim 13, Poe teaches that the properties, including thermal stability, of the final polymer are significantly impacted by choice of monomers [0043]. Poe further teaches many possible applications, including many which require high thermal stability (e.g., insulation for aerospace applications and heating units [0073], and teaches that the polyimides can have a coefficient of thermal expansion similar to aluminum and copper, and can be used in sunshields to protect RF antennas [0084]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide as suggested by Poe having a high thermal stability in order to improve suitability for applications requiring heat resistance, including a thermal stability corresponding to a Tg within the presently claimed range of greater than 100 C. 
As to claims 15, 17, 18 and 21, Poe teaches a substrate which includes a mixture of the branched polyimide aerogel and other components, such as organic or inorganic fibers (including polyester, polyamide and polyimide) [0084]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a mixture (composition) of the branched polyimide, as suggested by Poe, comprising any of other components named by Poe, including polyimide fibers (which corresponds to a second polyimide as recited in claim 21), polyester or polyamide or fibers, which correspond to a polymer different from the branched polyimide as recited in claims 17-18), in order to provide the benefits associated with the other components (e.g., reinforcement). Furthermore, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate amount of the other component (e.g., organic fibers) in order to meet the property requirements of the intended application, including an amount within the presently claimed range of 1 to 99 weight percent. 

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered.
Regarding the remarks on pp 13, the examiner agrees that the previously set forth rejection under 35 USC 112(b) has been overcome.
Regarding the rejections over Poe:
Applicant argues that Poe’s disclosure of adding and reacting triamine units with dianhydride first (i.e., an alleged teaching that sequential addition of reagents is essential) is in stark contrast with claim 1 which requires a particular molar ratio of dianhydride to diamine and polyamine during the polycondensation. 
It is initially noted that the present claims are product claims, not process claims. Applicant has not provided any specific reasoning or explanation as to why the recitation of a molar ratio of dianhydride to diamine and polyamine during the polycondensation, as in amended claim 1, necessarily excludes polyimides formed via sequential addition of reagents from being encompassed by the scope of claim 1 (e.g., why a polyimide formed from sequential addition of reagents would not be capable of having a structure according to the presently claimed polyimide). More critically, Applicant has not provided any specific reasons or explanation as to why a polyimide formed from a process utilizing the presently recited molar ratio during the polycondensation has a structure which necessarily differs from the structure of the polyimide disclosed/suggested by Poe. 
For the sake of compact prosecution, it is further noted that in Poe’s example 1, the entire quantity of amine functional reactants (i.e., all diamines and triamine) are combined in solvent prior to addition of dianhydride. The dianhydride is then added. Since Poe’s diamine and triamine are mixed together in solvent prior to addition of the dianhydride, there is no formation of structure derived only from diamine and dianhydride prior to formation of structure from triamine and dianhydride, or vice versa. That is, the dianhydride can react with the entire quantity of diamine and polyamine, as the dianhydride is added. There is reasonable basis to conclude, therefore, that a polyimide formed from a process wherein dianhydride is added incrementally to a solution of diamine/polyamine, as exemplified by Poe, can have the same structure as a polyimide formed from a process wherein there is no sequential addition (e.g., wherein the entire quantity of dianhydride is added at once to a solution of diamine/polyamine.)
Regarding Ushiwata:
Applicant argues (p 18) that claim 1 requires a monofunctional endcapping agent, while the encapping agent of Ushiwata is bifunctional. However, as established in the rejection above, Ushiwata discloses a monofunctional alcohol endcapping agent. See disclosure of “Third embodiment,” bridging pp 11-12. Each of the alcohols named by Ushiwata are monofunctional (e.g., methanol, benzyl alcohol).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766